SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 11, 2014 CLIFTON BANCORP INC. (Exact Name of Registrant as Specified in Its Charter) Maryland 001-36390 46-4757900 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 1433 Van Houten Avenue, Clifton, New Jersey 07015 (Address of principal executive offices) (Zip Code) (973) 473-2200 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors of Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (e)Effective June 11, 2014, the Board of Directors of Clifton Savings Bank (the “Bank”), the wholly owned subsidiary of Clifton Bancorp Inc. (the “Company”), amended the Bank’s Directors’ Retirement Plan (the “Plan”) to permit only non-employee directors to participate in the Plan.As a result of the amendment, Paul M. Aguggia, the Chairman, President and Chief Executive Officer of the Company and the Bank, is no longer eligible to participate in the Plan.The Board of Directors approved the amendment to the Plan as a result of Mr. Aguggia’s request to voluntarily withdraw from the Plan. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. CLIFTON BANCORP INC. Date: June 16, 2014 By: /s/Paul M. Aguggia Paul M. Aguggia Chairman, President and Chief Executive Officer
